Title: To John Adams from Arthur St. Clair, 8 April 1799
From: St. Clair, Arthur
To: Adams, John



Sir
Cincinnati 8th. April 1799

I have taken the liberty to send you some Observations I made upon a Letter of Mr. Nicholas to his freind in Virginia.—They have been delayed a great while beyond what was intended by a disapointment the printer met with in getting paper; but I flatter myself they are not too late, yet to do some good, and if they have that effect, and are not disaproved of by You, I shall not repent the undertaking—
With great Respect, I have the honor to be / Sir, / your obedient Servant

Ar. St. Clair